Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143903-4                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  RAE JEAN ADKINS,                                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 143903
                                                                   COA: 297820
  GINA LYNNE DICK,                                                 Kent CC: 09-010105-CZ
           Defendant-Appellee,
  and
  TIAA-CREF, LLC,
            Defendant.

  ____________________________________
  RAE JEAN ADKINS,
            Appellant,
                                                                   SC: 143904
  v                                                                COA: 298945
                                                                   Allegan PC: 10-056180-DE
  GINA LYNNE DICK, as Personal
  Representative of the ESTATE OF LARRY
  THOMAS WELCH,
               Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 6, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2012                      _________________________________________
         h0321                                                                Clerk